Citation Nr: 9904274	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to November 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1990 decision by the Board that denied 
service connection for the veteran's PTSD.


FINDINGS OF FACT

1. Entitlement to service connection for PTSD was denied in a 
Board decision dated in January 1990; no appeal was perfected 
therefrom.

2. Evidence the veteran has submitted since the Board's 
January 1990 rating decision consists of a report from VA 
examination and psychiatric evaluation conducted in December 
1988, and several hospitalization records for alcohol-related 
and PTSD problems dated from 1989 to 1993.


CONCLUSIONS OF LAW

1. Evidence received since the Board's January 1990 rating 
decision that denied service connection for PTSD is not new 
and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

2. The January 1990 rating decision that denied service 
connection for the veteran's PTSD is final and the claim may 
not be reopened.  38 U.S.C.A. § 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

In cases where a claim previously has been disallowed, the 
Secretary shall reopen the claim based upon presentation of 
new and material evidence that relates directly and 
substantially to the specific matter under consideration.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156, 3.104, 
20.1103; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253, (1991).  Unless the Board finds that the appellant has 
submitted new and material evidence, it does not have 
jurisdiction to reopen a previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  

However, for the sole purpose of determining whether the 
claim should be reopened, credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The claim does not need to be conclusive; however, the 
veteran's allegations must be supported by credible and 
competent evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

When a claim to reopen is filed, the Court requires the 
application of a two-step analysis.  38 U.S.C.A. §§ 5108, 
7105(c); see also Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board determines whether the veteran has 
submitted "new and material" evidence.  Id.  Second, upon 
finding that the veteran indeed has produced new and material 
evidence, the claim will be reopened and the Board will 
evaluate the case in light of the whole record.  Id.

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

II. Factual Background

Initially, the RO denied service connection for the veteran's 
PTSD in a rating decision dated in January 1989 for failure 
to show specific inservice stressors related to his diagnosis 
of PTSD.  The evidence before the RO at that time consisted 
of the veteran's service medical records that were silent for 
any complaints, findings, or diagnosis related to PTSD.  The 
veteran's DD Form reflects that his occupational specialty 
was as a stock clerk.  The record does not reflect that he 
was awarded any citations indicative of combat.  Further, the 
records did not contain any evidence of unusually stressful 
incidents or events related to the veteran's period of 
service in Vietnam.  

The RO also considered results from VA examination and 
psychiatric consultation dated in December 1988, in which the 
psychologist rendered a diagnosis of PTSD.  The veteran's 
inservice experiences in Vietnam were reported, including a 
specific event in which the veteran recalled that his crew 
fired on movement, killing approximately 60 women and 
children.  The psychologist noted that the veteran exhibited 
signs consistent with significant psychological 
maladjustment.  By way of history, the veteran was noted to 
have intrusive thoughts, nightmares, avoidance, and anger 
when he recalled his tour in Vietnam.  He reported some 
exaggerated startle response when he first returned from 
Vietnam and stated that he slept poorly.  Also noted was that 
the veteran was severely depressed and had been treated for 
alcohol-related problems.  

Thereafter, a review of the record reveals a Board decision 
rendered in January 1990 that denied service connection for 
the veteran's PTSD.  At that time, the Board considered the 
veteran's service medical records and the December 1988 VA 
examination and psychiatric evaluation.  The Board noted in 
its decision that the veteran had failed to submit evidence 
of recognizable stressors that would tend to indicate that 
the veteran was involved in extensive combat experiences of 
such a nature that might precipitate psychological 
disturbances, or demonstrate events that threatened his life 
personally.

Since the Board's January 1990 decision, the veteran has 
submitted a record from VA hospitalization dated in September 
1989, which reflected that the veteran was admitted for 
treatment of alcohol abuse and to rule out PTSD.  The veteran 
reported that he has distressing nightmares once per month 
reminiscent of experiences in Vietnam.  He further stated 
that the sound of helicopters disturbed him, and he 
complained of "noises" inside his head.  The examiner 
reported that during the interview, it was very difficult to 
communicate with the veteran.  Upon examination, the examiner 
noted that the veteran was unkempt and smelled of alcohol.  
He exhibited poor eye contact, spoke in short sentences, and 
gave vague answers.  The examiner noted that the veteran was 
hostile in his speech.  Further, the examiner observed that 
the veteran had some suicidal thoughts.  There were no signs 
of circumstantiality, tangentiality, or looseness of 
association.  The veteran denied visual and auditory 
hallucinations.  The veteran did make vague homicidal 
innuendoes that the examiner noted were difficult to assess.  
The veteran was alert and oriented times three, was able to 
perform serial 7s accurately, name the last six presidents in 
order, and was able to remember three objects after five 
minutes.  The examiner noted that a diagnosis of PTSD was not 
rendered because of the manipulative and vague responses from 
the veteran, and had the veteran stayed for a longer period 
of testing, the examiner would have been able to verify his 
symptoms.

Additionally, the veteran provided a discharge summary for 
hospitalization in August 1990 for alcohol-related diseases 
and to rule out PTSD.  The mental status of the veteran upon 
admission was noted as oriented to person, place, time, and 
situation.  The veteran's memory appeared to be intact for 
recent and past events.  No gross thought disorder was noted, 
and no suicidal thoughts or attempts were elicited.  At 
discharge, the examiner noted that the veteran was not 
homicidal or suicidal, and was referred for further 
counseling through a PTSD program.

A discharge summary for hospitalization in June and July 1992 
noted the veteran complaints of flashbacks and suicidal 
ideations after drinking excessively.  Other subjective 
complaints included poor sleeping, decreased appetite and 
weight loss, and negative thought content.  Upon examination, 
the veteran's mental status was oriented times four and 
alert.  Insight and psychological mindedness were fair.  The 
veteran exhibited poor psychomotor retardation.  He was 
cooperative and showed no abnormal motor activities.  His 
speech was soft and monotone, thought process was clear and 
linear with no loosening of associations, tangentiality, or 
flight of ideas.  The veteran's mood was noted as euphoric 
and depressed, with a somewhat restricted affect.  The 
diagnosis at discharge was PTSD at Axis I, organic affective 
disorder at Axis II, and alcohol dependence at Axis III.

Subsequently, the veteran submitted a discharge summary for 
hospitalization in March and April 1993, related to alcohol 
abuse.  The examiner noted the veteran's history with respect 
to alcohol abuse and PTSD.  Noted was that the veteran was 
inebriated and had thoughts of hurting himself and others at 
admission.  Due to his drunken state, the examiner noted that 
the veteran was inconsistent in his discussion.  The veteran 
complained of ongoing depression for the previous six to 
eight weeks, with increasing signs of hopelessness, sleep 
disturbances, and decreased mental and physical energy.  The 
examiner noted upon examination that the veteran was 
restricted in affect with occasional appropriate smiles.  No 
psychomotor agitation or retardation was noted.  

Throughout the examination, the examiner noted that the 
veteran's thought processes seemed to be linear with normal 
speech patterns.  The veteran reported that he had recurring 
images from Vietnam and experienced anxiety symptoms.  The 
examiner noted that the veteran was alert and oriented times 
four.  Further, attention, abstract thought, and 
concentration were within normal limits.  The examiner 
reported that the veteran was preoccupied with the recent 
loss of his job.  Throughout his hospitalization, the veteran 
showed progress in socialization skills, became more active 
in physical activities, and reported less sleep disturbances.  
No medications were prescribed at discharge.

During his personal hearing conducted in December 1995, the 
veteran testified that he was a storekeeper and a gunner 
during his service in Vietnam.  Transcript (T.) at 1.  
Further, the veteran stated that he was aboard a landing ship 
tank that carried helicopters and 10 PBR boats, anti-aircraft 
guns, and 50-caliber machineguns.  T. at 2.  The veteran 
stated that he went to school for training to learn to use 
the anti-aircraft guns.  T. at 3.  The veteran recalled that 
there was evidence that his ship came under fire on one 
occasions and PBR men were killed.  T. at 3.  Further, the 
veteran recalled one instance in which they were shooting 
with anti-aircraft guns directly into the huts in a village 
and blew up a hut.  T. at 4.  The veteran also stated that he 
did not have a hand-held weapon.  T. at 4.  

Additionally, the veteran testified that one time when he was 
on the base, it came under fire from an incoming mortar.  T. 
at 5.  The veteran stated that he did not see anything at 
that time, only heard the explosions.  T. at 5.  Also, the 
veteran stated that one time he was told that the enemy was 
behind the treeline, and he and his group blew them up, 
killing many people.  T. at 6.  The veteran testified that he 
did not see the bodies, only the destroyed trees.  T. at 6.  
Also, the veteran stated that his "sister" ship had been 
mined, and that there were rumors of a reward for sinking his 
ship.  T. at 6.  He stated that they lived in fear of being 
blown up.  T. at 6.  On one occasion, the veteran recalled 
that one of his service aircraft dropped a flare on the tank 
deck of the veteran's ship.  T. at 7.  The veteran stated 
that during this period, he saw a few dead people, including 
one baby.  T. at 8.  

When questioned about psychiatric treatment, the veteran 
stated that he was embarrassed at first when he sought 
treatment.  T. at 8.  He abused alcohol and drugs to get rid 
of the bad dreams.  T. at 8.  The veteran stated that he is 
not in any psychiatric program currently.  T. at 9.  Also, he 
stated that his symptoms are going away at this time, but he 
used to have bad dreams and violent reactions.  T. at 9.  He 
further testified that he still has PTSD symptoms.  T. at 9.  
He reported that he used to use VA facilities, but he stated 
that he was always put into the hospital and then given 
medication, and that did not help his problem.  T. at 10.  
Also, the veteran noted that the reason he did not report any 
"stressors" related to his period in Vietnam is that when 
he went to see a psychiatrist in 1988, he became very angry 
when he was not seen right away.  T. at 10.  The veteran knew 
that the psychiatrist had not been in service and that 
angered the veteran even further.  T. at 10.  The veteran 
left without telling his story, and stated that is why the 
examination did not reveal any stressors related to his 
service.  T. at 10.


III.	Analysis

As a preliminary matter, the Board has jurisdiction over the 
merits of a claim if new and material evidence has been 
presented sufficient to reopen that claim.  Barnett v. Brown, 
83 F.3d 1380, 1383.  As stated above, in claims to reopen a 
previously denied claim, the Board must determine whether the 
veteran has presented new and material evidence since the 
final disallowance.  See Manio v. Derwinski, 1 Vet. App. at 
145.  Based upon submission of new and material evidence that 
relates directly and substantially to the specific matter for 
determination, the claim will be reopened for review.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156, 3.104, 
20.1103.

In order to reopen a previously and finally disallowed claim 
(decided by the Board or RO) there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).  In this case, upon review of all the 
evidence of record currently before the Board for 
consideration, the Board finds that the veteran in this case 
has failed to provide new and material evidence directly 
related to his claim of entitlement to service connection for 
PTSD.  As stated above, the veteran's service connection 
claim for PTSD was denied in a Board decision dated in 
January 1990 for lack of evidence to demonstrate that the 
veteran's current diagnosis of PTSD was etiologically related 
to his period of military service.  As stated earlier, the 
evidence of record before the Board at that time consisted of 
the veteran's service medical records and a December 1988 VA 
examination and psychiatric consultation.  

Subsequent to the 1990 Board decision, the veteran in this 
case has not presented any new evidence that bears directly 
and substantially on the determinative issue.  In this 
regard, the evidence submitted by the veteran is insufficient 
to reopen his claim of entitlement to service connection for 
PTSD.  38 C.F.R. § 3.156(a).  However, the Board acknowledges 
that since the January 1990 Board decision, the veteran has 
submitted additional evidence in support of his claim.  
Specifically, the veteran provided evidence of VA 
hospitalization in September 1989 for treatment of alcohol 
abuse and possible PTSD.  Further, he submitted records for 
hospitalization during August 1990 for treatment of alcohol-
related diseases and evaluations to rule out PTSD.  
Additionally, the veteran provided records related to 
hospitalization in June and July 1992 for complaints of 
flashbacks and suicidal ideations resulting from excessive 
abuse of alcohol.  Hospital records for admission in March 
and April 1993 related to alcohol abuse and a history of PTSD 
were also submitted in support of the veteran's service 
connection claim.  In this regard, the veteran did submit 
additional documents subsequent to the last and final 
decision rendered by the Board in January 1990.

However, the Board notes here that the above-referenced 
hospital summaries are not new to the record because they are 
duplicative and cumulative of evidence already of record 
before the Board in its January 1990 decision.  Nonetheless, 
the veteran's personal statements made during his December 
1995 hearing are new to the record, in the sense that they 
previously were not part of the veteran's claims file; 
however, they do not impart any material evidence that bears 
directly and substantially on his service connection claim.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156, 3.104, 
20.1103; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253.  

Pursuant to VA law, the veteran must provide evidence that is 
probative and determinative of the current issue, that is, 
entitlement to service connection for PTSD, in order to 
reopen a previously denied claim.  38 C.F.R. § 3.156(a).  In 
this particular case, the veteran did not submit evidence 
that relates directly and substantially on his claim of 
entitlement to service connection for PTSD.  Id.  Although 
the Board presumes the veteran's assertions regarding his 
Vietnam experiences to be credible, his own statements are 
not sufficient to reopen his service connection claim.  
Tirpak v. Derwinski, 2 Vet. App. at 611.  Specifically, the 
veteran did not provide competent evidence of stressors or 
inservice experiences to support his allegations that his 
PTSD is causally related to his period of service in Vietnam.  

Nonetheless, the Board has reviewed the veteran's claim in 
light of all the evidence of record.  Manio v. Derwinski, 1 
Vet. App. 140, 145.  However, while some of the evidence 
submitted since the January 1990 Board decision arguably, is 
new, in that it was not of record previously, the Board 
concludes that it is not relevant and probative of the issue 
at hand.  That is, the evidence does not bear directly and 
substantially on whether the veteran's post-service PTSD is 
causally related to his period of service.  Accordingly, the 
evidence that the veteran submitted in an attempt to reopen 
his claim of service connection for PTSD is not new and 
material.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for PTSD has not 
been submitted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

